t c memo united_states tax_court paul j rademacher petitioner v commissioner of internal revenue respondent docket no filed date christopher j rajotte joseph a diruzzo iii and paul c shuman for petitioner d’aun e clark and john t arthur for respondent memorandum findings_of_fact and opinion goeke judge the adjustments we must address in this deficiency case are the disallowance of employee_business_expense deductions for mileage and for various cash expenditures_for other employee business_expenses and charitable contribution deductions for and also at issue are sec_6662 accuracy-related_penalties for the reasons we explain we find certain of the mileage expenses are deductible but the other deductions claimed are not and the penalties are not sustained findings_of_fact at the time the petition was filed petitioner resided in florida his income_tax returns for the and tax years were timely filed he was a manager at a car dealership and ran the used car part of the business on date respondent issued a notice_of_deficiency to petitioner for hi sec_2013 and sec_2014 tax years disallowing deductions claimed on schedule a itemized_deductions of dollar_figure and dollar_figure for and respectively on schedule a of hi sec_2013 income_tax return petitioner deducted itemized_deductions including cash charitable_contributions of dollar_figure and a deduction for unreimbursed employee_expenses of dollar_figure subject_to a statutory reduction these deductions were disallowed in the notice_of_deficiency on schedule a of hi sec_2014 income_tax return petitioner claimed a deduction for cash charitable 1all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure contributions of dollar_figure and a deduction for unreimbursed employee_expenses of dollar_figure also reduced for the limitation applied to miscellaneous deductions respondent again disallowed these deductions the nature of petitioner’s employment is uncontested he was involved in the used car segment of a new car dealership he did not produce any documents to support his position on the cash expenditures but he was not reimbursed by his employer for automobile mileage petitioner alleged that he contributed dollar_figure per week to his church good shepherd in and he also claimed that he gave dollar_figure every year to the little league team at the church school but he admitted that he failed to get receipts for these contributions petitioner attached form_2106 employee business_expenses to each return during the audit after he had moved to florida one of respondent’s employees asked him for substantiation of his unreimbursed employee_expenses petitioner made no effort to contact his former employer or credit card companies to obtain records he allegedly paid all his expenses in cash he admitted that in and he did not keep receipts or keep track of his expenses on form_2106 petitioner reported vehicle expenses based upon having driven big_number and big_number miles for business purposes for and respectively as part of his duties petitioner attended the same four car auctions each week petitioner drove his personal vehicle back and forth to the auctions four days a week his yearly business mileage was big_number petitioner admitted that he overestimated his claimed mileage for and petitioner claimed deductions for parking fees tolls and transportation_expenses of dollar_figure and dollar_figure for and respectively he provided no documentation to substantiate these expenses he paid tolls with e-z pass and received statements from e-z pass but he acknowledged that he no longer had the statements petitioner acknowledged that he could have documented the amounts of the tolls in anticipation of trial but did not petitioner reported expenses for overnight travel of dollar_figure and dollar_figure for and respectively he provided no documentation to substantiate these expenses petitioner reported other business_expenses of dollar_figure and dollar_figure for and respectively he provided no documentation to substantiate these expenses petitioner also reported meals and entertainment_expenses of dollar_figure and dollar_figure for and respectively he claimed that he bought coffee or snacks for customers and drinks at bars for people to whom he handed his business card he guessed these expenses to be about dollar_figure per day petitioner chose not to keep track of these expenses or write anything down he estimated these expenses when he was preparing the returns he guessed at the expenses by how much cash he took out of the atm petitioner failed to produce any documentation of these amounts opinion no deduction is allowed under sec_170 for all or part of any charitable_contribution of dollar_figure or more unless the taxpayer substantiates the contribution with a contemporaneous written acknowledgment from the donee organization see also sec_170 petitioner failed to provide any documentation to corroborate his testimony that he gave dollar_figure to the little league team at his church in each tax_year at issue with respect to cash contributions of less than dollar_figure he did not seek verification from his church and apparently did not participate in any regular program that would have documented his contributions we sustain respondent’s disallowance of petitioner’s claimed charitable_contribution deductions petitioner reported unreimbursed employee business_expenses for and on schedule a business_expenses are allowed as deductions only to the extent that they are substantiated sec_6001 the taxpayer bears the burden of substantiation 65_tc_87 petitioner testified that he purposely chose not to keep any receipts or contemporaneous documents in or despite being informed that he could reconstruct his records he made no attempt to obtain a single record petitioner did testify credibly that he was required to go to auto auctions regularly as part of his employment in all other respects his business_expenses are undocumented and there is no reasonable basis to allow deductions for any of these other expenses under sec_274 certain categories of expenses must satisfy the strict substantiation requirements of sec_274 in order for a deduction to be allowed sec_274 provides heightened substantiation requirements for travel_expenses including meals_and_lodging while away from home entertainment and any listed_property under sec_280f listed_property under sec_280f includes any passenger_automobile sec_280f see colvin v commissioner tcmemo_2007_157 slip op pincite automobile mileage deductions are subject_to the strict substantiation requirements of sec_274 the term entertainment_expenses as used in sec_274 includes the costs of business meals see eg jones v commissioner tcmemo_2013_132 at citing 50_tc_823 aff’d 412_f2d_201 2d cir thus petitioner’s reported expenses for car travel meals and entertainment are subject_to the heightened substantiation requirements of sec_274 sec_274 precludes a deduction for specified expenses unless a taxpayer substantiates by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement the following five elements the amount date time place and business_purpose of the expense sec_274 see 296_f3d_607 7th cir citing 522_f2d_708 5th cir the burden_of_proof regarding the deficiencies clearly rests on petitioner he has not maintained that the burden should shift under sec_7491 and there is no evidence in the record that would support such an assertion petitioner’s employment is not in dispute and the nature of that employment lends credibility to his testimony regarding the regularly required travel via automobile to car auctions accordingly we find that he has substantiated expenses for a deduction for automobile mileage of big_number for each of the years at issue under sec_274 regarding the deductions claimed for tolls meals and customer amenities petitioner has offered no specific evidence to support underlying expenses for these amounts despite numerous requests that he do so the toll expenses could have been documented if petitioner had chosen to do so the remaining testimony regarding business_expenses was vague and unconvincing accordingly petitioner has failed to meet the requirements of sec_161 and sec_274 for these deductions petitioner’s argument regarding the validity of the regulations under sec_274 has no bearing on the outcome because the lack of any evidence to support the other items reported causes the disallowed deduction to fail on the basis of the burden_of_proof and the provisions of sec_274 itself the notice_of_deficiency determined that petitioner is liable for accuracy- related penalties under sec_6662 for the and tax years sec_6662 imposes an accuracy-related_penalty of of an underpayment_of_tax required to be shown on a return pursuant to sec_6662 and b a taxpayer may be liable for a penalty of of the portion of an underpayment_of_tax due to a substantial_understatement_of_income_tax there is a substantial_understatement_of_income_tax if the amount of the understatement for the taxable_year exceeds the greater of of the tax required to be shown on the return for the taxable_year or dollar_figure here the deficiencies determined are dollar_figure and dollar_figure for and respectively however we have allowed certain mileage expense deductions and it is quite possible that the understatements of income_tax are no longer substantial nevertheless petitioner may be liable for a accuracy-related_penalty pursuant to sec_6662 and b on the portion of each underpayment_of_tax due to negligence or disregard of rules or regulations sec_6662 provides that negligence includes any failure to make a reasonable attempt to comply with the tax laws however respondent bears the burden of production with respect to the penalties and failed to include in the record evidence of supervisory approval in compliance with sec_6751 see graev v commissioner t c __ date supplementing t c __ date respondent did so move belatedly but we denied that motion we concluded that granting the motion would not be in the interest of justice or judicial economy therefore we do not sustain the penalties in reaching our holdings herein we have considered all arguments the parties made and to the extent we did not mention them above we conclude they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
